The defendant was charged with stealing two mule shoes, the property of R. H. Green and others.
For the State, Toliver Green testified that on 9 August the Defendant came to the store of R. H. Green  Bro., of which witness is a member, to buy a pair of mule shoes on credit. The witness refused to let him have them, and the defendant them took a seat on a keg containing some mule shoes, and was rattling the shoes for a while — rattling those hanging on the edge of the keg. The defendant then left the store, putting his right hand in his trousers pocket, his left side being toward the witness. The witness, suspecting the defendant of having taken some shoes, asked a colored man, one the Ran Ray, to follow the defendant. The witness stated on cross-examination that he did not know that he had *Page 539 
lost any mule shoes at all, or how many he had before the defendant entered his store, or had after the latter left, not knowing how many there were in the keg, nor could he identify as his those the defendant was subsequently found to have.
Ran Ray testified that he went after the defendant, and soon overtook him, and after walking some distance, they sat down to rest, when the defendant took two mule shoes from his pocket and remarked that he had gotten them at the store, not naming any, however, and was going to pay them back to a Mr. Scruggs, from whom he had borrowed two. The defendant made no attempt to hid the shoes, and did not seem frightened about anything. When witness and defendant reached Scruggs' house, defendant went in.
David Scruggs testified that the defendant brought him a pair of mule shoes in return for a pair defendant had gotten from       (870) him some days before. The defendant had borrowed a mule from one Prill Jolly, was to put shoes on the mule for its use, and secured two shoes from the witness.
It was in evidence that, upon being accused of stealing the shoes, the defendant said that he had bought them at Mooresboro from a man he did not know, and described a store, Mooresboro being nearly 6 miles from R. H. Green  Bro's store. The description was nearly, but not quite, that of the store of M. G. Martin.
Mr. Martin testified that he did not remember selling the shoes to the defendant join the day in question, but might have done so, as it was a big day and there were many people in town. The could not identify his shoes. No witness was able to identify the shoes the defendant gave Mr. Scruggs as those of R. H. Green  Bro.
The defendant introduced so testimony, but asked the court to instruct the jury that there was not sufficient evidence to warrant a conviction, it not being proved that any mule shoes had been stolen from R. H. Green 
Bro., nor even that they had lost any, nor that the shoes found in the possession of the defendant did not belong to him, and if they were stolen, it was not proved that they were the Greens'. The court refused to give this instruction, being of the opinion that there was evidence to go to the jury. There was a verdict of guilty. The defendant moved for a new trial, on the ground that the court had erred in refusing the instruction asked, and in the charge as made, and that the verdict was contrary to the evidence. Motion overruled, and defendant appealed.
We do not think there was evidence sufficient to warrant the conviction of the defendant. There was no positive testimony that any goods were taken from the prosecutor; indeed, the witness expressly testified that he did not know whether he had lost any mule shoes at all, or how many he had before the defendant entered his store, or how many he had afterwards. The testimony of this witness that he suspected the defendant is of no force. The jury must be governed by the evidence of the facts upon which the suspicion was based, and not by the suspicion itself. A conjecture or a suspicion might arise unfavorable to the defendant, but evidence only sufficient for this purpose is not legal of evidence. Unless this evidence, purely circumstantial in its nature, was of such character as to warrant a reasonable conclusion of the guilt of the defendant, it ought not to have been submitted to the jury. S. v. Bruce,106 N.C. 792. The defendant attempted to account for his possession of the shoes. If his statement had been contradicted, there would have been a circumstances against him, but the State offered a witness for the purpose, who failed to contradict him Indeed, his testimony left it not unreasonable to presume that the defendant might have procured them at another place. Taking the testimony as a whole, it was only sufficient to raise a conjecture or suspicion, and did not reach the dignity of legal evidence. There must be a
New trial.
(872)